Citation Nr: 1439034	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-46 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral knee disorder, to include as secondary to the service-connected lumbosacral strain with degenerative joint disease (DJD).
 
2.  Entitlement to service connection for a claimed cervical spine disorder, to include as secondary to the service-connected lumbosacral strain with DJD.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain with DJD prior to July 1, 2014, and in excess of 40 percent thereafter.

4.  Entitlement to a separate rating for the service-connected lumbosacral strain with DJD on the basis of neurological abnormality.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979, with subsequent service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  May 2009 and September 2010 rating decisions of the RO.

In April 2014, the Board remanded these claims for further development.

In a July 2014 rating decision, the RO increased the evaluation assigned for the service-connected lumbosacral strain with DJD.

As less than the maximum benefit was awarded, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)  

The Board has added the issue of a separate rating for neurological abnormalities due to the service-connected lumbar spine disability based on information raised by the medical record.

The Board also has characterized the appeal as encompassing a claim for a TDIU rating.  
This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claims of service connection for a cervical spine disorder, a separate rating for neurological manifestations due to the service-connected lumbosacral strain with DJD, and entitlement to a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The currently demonstrated bilateral knee disorder to include that manifested by arthritis, is not shown to be due to an injury or other event of the Veteran's period of active service or to have been caused or aggravated by a service-connected disability.

2.  The Veteran is not shown to have manifested complaints or findings referable to a chronic knee disorder, to include arthritis, during service or for several years thereafter.

3.  Prior to July 1, 2014, the service-connected lumbosacral strain with DJD is shown to have been manifested by pain and limited motion; however, even on repetitive motion, this was not shown to have been productive of a restriction of  forward flexion of the thoracolumbar spine to less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine; nor were incapacitating episodes due to intervertebral disc syndrome (IVDS) demonstrated.

4.  Beginning on July 1, 2014, the service-connected lumbosacral strain with DJD is shown to be manifested by pain and limited motion; however, even on repetitive motion, this was not shown to be productive of unfavorable ankylosis of the entire thoracolumbar spine; nor were incapacitating episodes due to intervertebral disc syndrome (IVDS) demonstrated.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral knee disability including that manifested by arthritis is not due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 2013); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Prior to July 1, 2014, the criteria for the assignment of a rating in excess of 20 percent for the service-connected lumbosacral strain with DJD were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).

3.  Beginning on July 1, 2014, the criteria for the assignment of a rating in excess of 40 percent for the service-connected lumbosacral strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO provided the required notice in letters sent to the Veteran in April 2009 and 
June 2010, and March 2012.

Additionally, all necessary development has been accomplished.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  

The VA examinations dated in August 2008, April 2009, June 2010, May 2012, and July 2014 addressed the severity of the Veteran's lumbar spine disability.  

The VA examinations dated in June 2010 and July 2014 addressed the Veteran's claimed bilateral knee disorder.  

The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  Aside from the June 2010 report, as discussed in the Board's April 2014 remand, the examinations are adequate and further examination is not needed.

Further, there has been substantial compliance with the Board's April 2014 remand directives, insofar as the RO obtained updated VA treatment records and afforded VA examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein.

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required as to the claims decided hereinbelow.


Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective on October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

The current records, including a VA examination report of July 2014, serve to document a diagnosis of arthritis of the bilateral knees.

As for the in-service incurrence of the conditions, the Board notes that as the claimed disorder is not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The service treatment records are silent for complaints or findings of a knee disorder.  The records are devoid of any pertinent symptoms, and the separation documents show no abnormality in this regard.  

In addition to the lack of evidence showing that a bilateral knee disorder was manifested during active service, the evidence of record also does not serve to link either current diagnosis to an event or incident of his military service.  While a VA medical opinion on the issue of direct service connection has not been requested, such an opinion is not necessary for these reasons.  

The record shows that there were no complaints, treatment, or diagnosis of a knee disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Service connection on a direct basis is not warranted.

The Board further notes that, chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

However, there is no evidence documenting arthritis of knees within one year of the Veteran's discharge from active duty in July 1979.  Indeed, a VA examination conducted in October 1980 revealed no diagnoses pertaining to the knees.  As such, the Board finds that presumptive service connection is not warranted on this basis.  

Additionally, the Board notes that the evidence does not serve to establish a continuity of symptomatology following service.  As arthritis is a chronic disease under § 3.309(a), the Veteran may attempt to establish continuity of symptomatology in lieu of a nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In this case, arthritis of the knees was not noted during service or for many years thereafter.  There were no characteristic manifestations of the disease process during service.  Thus, a continuity of symptomatology is not established.  

Turning to the issue of secondary service connection, there is no dispute that the Veteran is service connected for lumbosacral strain with DJD.

The evidence supportive of the Veteran's claim includes his contentions, and those of family and friends, that his bilateral knee problems are related to his service-connected lumbar spine disability.

The evidence against the claims includes the opinions of VA examiners rendered in June 2010 and July 2014.

On VA examination in June 2010, the examiner opined that "there [was] no apparent nexus between his service[-]connected lumbar strain 30 years ago and his current neck DJD, mild knee DJD [or] bilateral ankle conditions."  She offered an addendum opinion stating, "the Veteran's currently claimed neck, knee and ankle conditions [were] less likely as not (less than 50/50 probability) caused by or a result [of] his service connected condition of lumbosacral strain with degenerative joint disease."

Due to the absence of a rationale supporting the opinion, the Board remanded the claim in April 2014 for a further medical opinion.

On VA examination in July 2014, the examiner opined that it was less likely than not that the Veteran's bilateral knee disorder was proximately due to or the result of the service-connected lumbar spine disability due to a lack of any evidence in the record supporting a cause-and-effect relationship between the two.

The examiner further opined that it was less likely than not that the Veteran's bilateral knee disorder was aggravated by the lumbar spine disability because the knee arthritis has progressed in its natural course; there was no evidence of any aggravation of the disorder.

On careful review of these opinions, the Board finds the evidence to be against the Veteran's assertions that the service-connected lumbar spine disability caused or aggravated his bilateral knee disorder.  

The Board finds the July 2014 VA examination opinion to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

The July 2014 VA examiner's opinions are entitled to substantial probative weight because he explained the reasons for the conclusions reached based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The examiner based his opinions on a review of the claims file and examination of the Veteran.  

The only other evidence of record supporting the Veteran's claim is his competent lay assertions, and those of his family.  

However, the July 2014 VA physician is a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  

The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determining that the current bilateral knee arthritis was not caused or aggravated by a service-connected disability.  

As such, the Board finds the opinion of the July 2014 examiner to be more probative.  

In reaching these decisions, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence where appropriate, and will focus specifically on what the evidence shows, or fails to show.  

The pertinent evidence of record includes VA examination reports, as well as VA and private treatment records.  The Board notes, that most of the treatment records in this case contain insufficient information for rating the disability on appeal under the applicable criteria. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, as described below, the applicable rating criteria adequately contemplate the manifestations of the Veteran's lumbar spine disability.  

The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of extraschedular ratings is not warranted for the claim decided herein.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, in reaching the decisions, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant, and his family and friends, are competent to report his symptoms, and that they have submitted credible statements as to his symptoms.  

However, the medical findings directly address the criteria under which the Veteran's disability of the lumbar spine is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that evaluations in excess of those already assigned are warranted.

In an unappealed rating decision of September 2008, the Veteran was awarded service connection for lumbosacral strain with DJD.  He was assigned a 20 percent evaluation, beginning on February 22, 2008.

In the May 2009 rating decision on appeal, the 20 percent rating was continued.

In July 2014, the rating assigned was increased to 40 percent, beginning on July 1, 2014.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned with evidence of  forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R.  § 4.71a, General Rating Formula at Note (2) (2013).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R.  § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2013).

Under the Formula for IVDS based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  

For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in August 2008, the Veteran complained of having pain.  He reported flare-ups with lifting over 20 pounds.  He used a support cane.

On examination, the Veteran's flexion was performed to 60 degrees.  Extension was performed to 15 degrees.  Bilateral lateral flexion and bilateral lateral rotation were performed to 25 degrees with pain at the endpoints of motion.

The Veteran could perform repetitive-use testing.  On such testing, there was no additional limitation of motion.  There were no incapacitating episodes due to IVDS of the thoracolumbar spine.  

In January 2009, there were no abnormalities on observation of the spine.  Flexion was performed to 60 degrees, and extension, lateral bending, and rotation were performed to 15 degrees, bilaterally.  VBMS Entry June 25, 2010, p. 106/344.

On VA examination in April 2009, the Veteran complained of having pain and stiffness.  

On examination the Veteran's flexion was performed to 60 degrees, with pain at 50-60 degrees.  Extension, bilateral lateral flexion and bilateral lateral rotation were performed to 20 degrees with pain at 10-20 degrees.  

The Veteran could perform repetitive-use testing.  On such testing, there was pain and fatigue, but no loss of motion.  There were no incapacitating episodes in the past 12 months.

On VA examination in June 2010, the Veteran reported having moderate daily pain.

On examination, there was no ankylosis.  The Veteran's flexion was performed to 80 degrees.  Extension was performed to 10 degrees.  Bilateral lateral flexion and bilateral lateral rotation were performed to 30 degrees.  There was no objective evidence of pain on the active range of motion.

The Veteran could perform repetitive-use testing.  On such testing, flexion was performed to 70 degrees, and motion in the remaining parameters was unchanged.  There was objective evidence of pain on motion.  There were no incapacitating episodes.

On VA examination in May 2012, the Veteran reported having constant back pain.

On examination, the Veteran's flexion was performed to 85 degrees, with pain at 80 degrees.  Extension was performed to 15 degrees, with pain at 10 degrees.  Bilateral lateral flexion was performed to 25 degrees, and bilateral lateral rotation was performed to 30 degrees or greater.

The Veteran could perform repetitive-use testing.  On such testing, there was no loss of motion.  Functionally, there was pain and less movement than normal.  The examiner found the Veteran did not have IVDS of the thoracolumbar spine.

On VA examination in July 2014, the Veteran's pain was noted to limit bending, twisting, stooping, reaching, walking, and standing.  

On examination, the Veteran's flexion was performed to 25 degrees, with pain at 25 degrees.  Extension was performed to 10 degrees, with pain at 10 degrees.  Bilateral lateral flexion was performed to 10 degrees, with pain at 10 degrees. Bilateral lateral rotation was performed to 30 degrees or greater with no objective evidence of pain.

The Veteran could perform repetitive-use testing.  On such testing, there was no additional limitation of motion.  Functionally, the Veteran had pain on movement and less movement than normal.  There was no observed increase in disability during flare ups or on repeated use due to pain, weakness, fatigability, or incoordination.  There were no incapacitating episodes due to IVDS of the thoracolumbar spine.  

Prior to July 1, 2014, the evidence did not establish that the Veteran had forward flexion of the thoracolumbar spine that was limited to 30 degrees or less or was favorable ankylosis of the entire thoracolumbar spine.

Beginning on July 1, 2014, the evidence did not establish unfavorable ankylosis of the entire thoracolumbar spine.

As such, the Board finds that prior to July 1, 2014 an evaluation in excess of 20 percent was not warranted, and since that time, an evaluation in excess of 40 percent is not warranted for the orthopedic manifestations of the service-connected lumbar spine disability based on the General Rating Formula for Disease or Injury of the Spine.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing low back pain. 

The Board recognizes that the VA examiners acknowledged and confirmed that he experiences such symptomology.  

The Board finds, however, that any additional functional impairment due to pain, including on use, is already contemplated in the evaluations assigned and that there has been no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met. 

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

As noted in the Introduction, the issue of entitlement to a separate rating for the neurological manifestations has been added to the appeal and is addressed in the remand hereinbelow.

Similarly, a discussion of  a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is also addressed in the remand portion of this document.

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent prior to July 1, 2014, or in excess of 40 percent since that time.  

As the preponderance of the evidence is against the claim for increased ratings, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, as the service-connected low back disability itself is not shown to be productive of an unusual or exception disability picture, referral for extraschedular consideration is not required.  


ORDER

Service connection for a bilateral knee disorder is denied.

An evaluation in excess of 20 percent for service-connected lumbosacral strain with DJD prior to July 1, 2014, and in excess of 40 percent beginning on that date, is denied.


REMAND

The Board finds that the Veteran's claim of service connection for a cervical spine disorder should be remanded for further development.

The record shows that in December 2012, the RO requested an addendum opinion on the cervical spine claim, based on a review of the file only.  VBMS Entry December 4, 2012.  A January 2013 Supplemental Statement of the Case (SSOC) summarized the findings of the requested opinion, which was apparently obtained on December 14, 2012.  VBMS Entry January 2, 2013.

However, the Board cannot point to the December 14, 2012 addendum opinion in the claims file.  This document must be associated with the record prior to the Board's adjudication.  

Additionally, the only VA examination report to address the issue of direct service connection for the cervical spine claim was that of the June 2010 examiner.  

However, the June 2010 VA examiner did so without the claims file.  Further, the examiner did not address the Veteran's May 1980 complains of pain in the shoulders following an injury to the low back during a basketball game or his June 1980 complaints of mid-scapular pain.  A further opinion should be obtained.

As for a separate rating for neurological abnormalities associated with the service-connected lumbar spine disability, a medical opinion is needed to reconcile the conflicting evidence.  

The evidence supportive of associated neurological abnormalities include VA treatment records of January 2009 and December 2011 (VBMS Entries June 25, 2010, p. 110/344, and February 22, 2012, p. 5/16, respectively), and VA examination reports of June 2010 and May 2012.  

By contrast, an August 2008 VA examiner found no neurological manifestations, and most recently, a July 2014 VA examiner also found no neurological abnormalities on examination.

Finally, the record shows the Veteran is unemployed, and VA examiners, including the July 2014 VA examiner, have found that his lumbar spine disability impacts his ability to work.  

The Board finds that any decision with respect to the claims remanded herein may affect the Veteran's claim for a TDIU rating. Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.

Accordingly, these remaining matters are REMANDED to the AOJ for the following action:

1.  The AOJ show provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to a TDIU rating.

2.  The AOJ should take all indicated action to associate the December 14, 2012 medical opinion pertaining to the Veteran's cervical spine claim with the record.

3.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed cervical spine  disorder.

The examiner is to be provided access to the electronic claims folder in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability is due to an injury or other event or incident of his period of active service, to particularly include his May 1980 injury with subsequent complaints of pain in the shoulders and mid-scapular pain.  

The VA examiner should further opine as to whether it is at least as likely as not that a cervical spine disability was caused or aggravated (permanently made worse) by the service-connected lumbar spine disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

4.  The Veteran also should be scheduled for a VA examination to address the nature and likely etiology of any neurological abnormalities associated with his service-connected lumbar spine disability.

The examiner is to be provided access to the electronic claims folder in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) the Veteran has any separately ratable neurologic abnormality associated with the service-connected lumbar spine disability.

In so doing, the examiner should note the conflicting findings documented in VA treatment records of January 2009 and December 2011, as well as VA examination reports of June 2010 and May 2012, with the findings of August 2008 and July 2014 VA examiners.

A rationale for all opinions rendered should be provided.  

6.  The AOJ should additionally address the issue of entitlement to a total rating based upon individual unemployability.  Any indicated development should be conducted.  

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


